Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s preliminary amendment filed on 4/30/21.
Claims 1-25 have been amended.
Claim 26 has been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/21 was filed after the mailing date of the present application on 4/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowed.  Claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a component comprising, in combination with other cited limitations, a memory region containing optically active material, a detector configured to detect a change in the optical properties of the optically material, comprising an evaluation input region configured to receive at least one evaluation input signal and an evaluation output region configured to provide an evaluation output signal, wherein the memory region is arranged between the evaluation input region and the evaluation output region and the control arrangement adjoins the memory region as recited in claim 1.
Claims 2-25 are therefore allowed because of their dependency on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frumkin (US 2018/0261288) discloses a loop memory cell (LMC) includes a minimum of one optical loop coupled by a minimum of one input armlet and on output armlet. The input armlet(s) can couple only in one direction, from the input armlet(s) into the optical loop, and not back. The output armlet(s) can couple or not, according to the refractive index changer, from the optical loop into the output armlet(s). The LMC is configured to collect the input data and store the date in the optical loop until needed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824